     Case 3:19-cv-01628-LAB-AHG Document 179 Filed 12/20/19 PageID.3354 Page 1 of 4

 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     SECURITIES AND EXCHANGE                           Case No.: 3:19-cv-1628-LAB-AHG
       COMMISSION,
12
                                        Plaintiff,       ORDER:
13
       v.                                                (1) ENTERING PROTECTIVE
14
                                                         ORDER REGARDING CITY
       GINA CHAMPION-CAIN AND ANI
15                                                       NATIONAL BANK RECORDS;
       DEVELOPMENT, LLC,
16                              Defendants, and          (2) STAYING COMPLIANCE WITH
17                                                       SUBPOENA DIRECTED TO UNION
                                                         BANK;
18
19     AMERICAN NATIONAL                                 (3) SETTING TELEPHONIC
       INVESTMENT, INC.,                                 STATUS CONFERENCE; and
20
21                             Relief Defendant.         (4) SETTING DEADLINE FOR NON-
                                                         PARTIES TO GIVE NOTICE OF
22
                                                         INTENT TO ATTEND
23                                                       TELEPHONIC STATUS
                                                         CONFERENCE
24
25
26
            On December 20, 2019, the Court held a Telephonic Discovery Dispute Conference
27
      at the request of counsel for the Receiver and interested non-party Chicago Title Company
28
      (“Chicago Title”). ECF No. 178. The dispute stems from the Receiver’s issuance of third-
      party subpoenas to City National Bank and Union Bank on or around November 21, 2019,
                                                     1
                                                                            3:19-cv-1628-LAB-AHG
     Case 3:19-cv-01628-LAB-AHG Document 179 Filed 12/20/19 PageID.3355 Page 2 of 4

 1    requesting records related to Chicago Title’s bank accounts with those institutions. The
 2    Receiver served the subpoenas in an effort to fulfill her duties under the Court’s
 3    Appointment Order to perform an accounting of Defendants’ and Relief Defendant’s (“the
 4    ANI Defendants”) assets, since transactions related to the ANI Defendants and the
 5    purportedly fraudulent scheme underlying this litigation are documented in the bank
 6    records. However, the Receiver did not serve a copy of the subpoenas on Chicago Title
 7    because it is not a named party to this action, and notice was thus not required under Rule
 8    45. See Fed. R. Civ. P. 45(a)(4) (requiring notice of third-party subpoenas be served on
 9    each party to the action prior to service on the third parties).
10          When Chicago Title first learned of the third-party subpoenas on December 13,
11    2019, it also learned that City National Bank had already complied with the subpoena and
12    had produced all requested records. The Receiver thereafter provided Chicago Title access
13    to the information provided. Union Bank has not produced any information in response to
14    the subpoena, and the Court is advised that it is awaiting further direction from the Court
15    before it does so.
16          Upon review of the information produced by City National Bank and the scope of
17    the subpoenas generally, Chicago Title contacted the Receiver out of concern that the
18    records at issue contained a significant amount of irrelevant private financial information
19    of Chicago Title customers other than the ANI Defendants, since Chicago Title’s accounts
20    at both banks are aggregate accounts. Chicago Title thus requested the Receiver
21    immediately stop her review of the records and to request that Union Bank wait to comply
22    until Chicago Title and the Receiver could agree on a protective order. The parties
23    eventually reached an impasse and sought the Court’s guidance. The Court agreed that
24    some form of protective order should be in place to ensure that private financial
25    information unrelated to this litigation remains confidential. This Order memorializes the
26    Court’s oral ruling during the December 20, 2019 Discovery Dispute Conference:
27          The Court ENTERS the following Protective Order related to the third-party
28    subpoenas:
            1.     All information that has already been produced to the Receiver by City

                                                     2
                                                                              3:19-cv-1628-LAB-AHG
     Case 3:19-cv-01628-LAB-AHG Document 179 Filed 12/20/19 PageID.3356 Page 3 of 4

 1    National Bank pursuant to the third-party subpoena shall be designated and treated as
 2    Confidential. This Confidential information cannot be used for any purpose other than in
 3    connection with this litigation, unless and until any such designation is removed either by
 4    agreement of the Parties and Chicago Title Company, or by order of the Court. The
 5    information can only be viewed by:
 6                 a. the Receiver or personnel working directly with the Receiver who need to
 7                    access the information in order to accomplish the tasks delegated to the
 8                    Receiver pursuant to the Court’s Appointment Order (ECF No. 6),
 9                 b. Counsel for the Receiver,
10                 c. Counsel for the Parties,
11                 d. Counsel for Chicago Title, and
12                 e. Court personnel.
13          2.     Additionally, the Court grants limited permission to any employees or
14    technical personnel of the parties with whom counsel for the Parties or non-parties listed
15    above find it necessary to consult, in the discretion of such counsel, to assist in narrowing
16    the scope of the subpoena to Union Bank or to accomplish the tasks delegated to the
17    Receiver in the Court’s Appointment Order.
18          3.     This Order is without prejudice to any request by a Party or interested non-
19    party for a further or revised protective order governing this information or any other
20    information produced in this litigation.
21          IT IS FURTHER ORDERED that the Receiver’s subpoena to Union Bank is
22    STAYED, and Union Bank shall not produce any information in response to the subpoena
23    until the Court enters a further order.
24          Counsel for Chicago Title is ORDERED to review the information produced by
25    City National Bank to identify potential methods that could be used to segregate data that
26    is unrelated to the ANI Defendants, for the purpose of proposing a narrowed scope of the
27    Receiver’s subpoena to Union Bank that is nonetheless broad enough to obtain all bank
28    records necessary for the Receiver to complete her accounting. Chicago Title shall update
      the Court as to its review and its proposal for a narrowed subpoena in a Telephonic,

                                                   3
                                                                                3:19-cv-1628-LAB-AHG
     Case 3:19-cv-01628-LAB-AHG Document 179 Filed 12/20/19 PageID.3357 Page 4 of 4

 1    Attorneys-Only Status Conference on January 2, 2020, at 1:00 PM. Counsel shall call the
 2    chambers teleconference line at 1-877-873-8018 and use 8367902 as the access code to
 3    join the conference. Counsel for Chicago Title must meet and confer with counsel for the
 4    Receiver prior to the conference to attempt to reach an agreement on the narrowed scope,
 5    if possible.
 6           Counsel for non-parties may join the call, but must file a Notice with the Court of
 7    their intent to do so by December 31, 2020, at 12:00 PM.
 8           IT IS SO ORDERED.
 9    Dated: December 20, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  4
                                                                             3:19-cv-1628-LAB-AHG
